Citation Nr: 0606389	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-38 504 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for a duodenal ulcer prior to May 6, 2005.

2. Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer, from May 6, 2005.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had public health service from July 1967 to June 
1969, and was in the Public Health reserves from June 1970 to 
February 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, in which the RO granted service connection for 
duodenal ulcer, assigning a 0 percent disability evaluation 
effective October 11, 2002.  During the course of this 
appeal, the RO increased the disability rating for the 
duodenal ulcer from 0 to 10 percent, effective October 11, 
2002; and then later, increased the rating from 10 to 20 
percent, effective May 6, 2005.

The veteran had a hearing with the RO in November 2003.  A 
hearing transcript is associated with the claims file. 


FINDINGS OF FACT

1. For the period prior to May 6, 2005, the evidence shows 
that the veteran's service-connected duodenal ulcer was 
manifested by moderate, recurring episodes of severe symptoms 
two or three times per year averaging ten days in duration, 
or with continuous moderate manifestations; but moderately 
severe symptoms of impairment of health manifested by weight 
loss and mild anemia; or, recurrent incapacitating episodes 
of averaging ten days or more in duration at least four or 
more times a year were not shown.

2. For the period after May 6, 2005, the evidence shows that 
the veteran's duodenal ulcer is manifested by no more than 
moderately severe symptoms of impairment of health manifested 
by weight loss and mild anemia, monthly vomiting, and 
epigastric discomfort; there is no evidence of severe ulcer, 
only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  
CONCLUSIONS OF LAW

1. For the period prior to May 6, 2005, the criteria for 
entitlement to an initial disability evaluation of 20 
percent, but no higher, for the service-connected duodenal 
ulcer have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.10, 
4.113 and Diagnostic Code 7305 (2005).

2. For the period after May 6, 2005, the criteria for 
entitlement to a disability evaluation of 40 percent, but no 
higher, for the service-connected duodenal ulcer have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.10, 4.113 and Diagnostic 
Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in May 2004.  
The RO provided the veteran letter notice to his claim for 
service connection in a letter dated November 2002, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  

Though the veteran did not receive letter notice to his claim 
for an increased rating,  
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003 (2003).

Thus, the Board finds that the RO, in the November 2004 
statement of the case (SOC), supplemental statements of the 
case (SSOC's) dated February 2005 and August 2005, and three 
VCAA letters dated November 2002, March 2005 and April 2005 
advised the veteran of the responsibilities of VA and the 
claimant in developing the record.  Specifically, the veteran 
was notified of the applicable law and regulations and a 
discussion of the facts of the case.  The VCAA letters, the 
SOC, and the SSOC's notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Veteran's Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are both VA and private examinations of record.  Thus, 
it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


II.  Increased evaluation

The RO granted service connection for duodenal ulcer on the 
basis of treatment records showing a diagnosis of a duodenal 
ulcer in a May 2004 rating decision.  An initial rating of 0 
percent was assigned.  During the course of the appeal, the 
RO increased the disability rating to 20 percent.

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent.  In support of his claim, 
the veteran describes vomiting twice a month, melena, 
occasional darkening of stool, fainting spells, weight loss, 
and recurrent abdominal distress due to the service-connected 
duodenal ulcer.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The rating criteria for a duodenal ulcer are found in 38 
C.F.R. § 4.113, Diagnostic Code 7305.  To receive 20 percent, 
the evidence must show moderate, recurring episodes of severe 
symptoms two or three times per year averaging 10 days in 
duration, or with continuous moderate manifestations.  To 
warrant the next higher 40 percent disability evaluation, the 
evidence must demonstrate moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  38 C.F.R. § 
4.114, Diagnostic Code 7305.  For a 60 percent evaluation to 
be assigned, the evidence must show severe ulcer, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  The standards for weight loss are defined under 38 
C.F.R. § 4.112. 

For the period prior to May 6, 2005, the evidence supports an 
initial evaluation of 20 percent, effective October 11, 2002, 
the date of the veteran's claim.  Specifically, the medical 
evidence shows that the veteran had ongoing, continuous 
symptoms of moderate manifestation.  Treatment records from 
the VAMC, Albuquerque, New Mexico, from 2002 to 2004 show a 
recurrent diagnosis of peptic ulcer disease and a diagnosis 
of a duodenal diverticulum; a December 2003 VA examination 
shows a diagnosis of duodenal ulcer and weekly episodes of 
nausea, colic and distension.  Private medical records 
indicate ongoing weight loss, epigastric discomfort, and 
diagnoses of melena, gastric body ulcer and atrophic 
gastritis.  In January 2005, a VA examiner noted that the 
veteran was treating his condition daily with over the 
counter medication and had lost weight.  The veteran's 
symptoms demonstrate that the veteran was experiencing 
continuing, ongoing moderate symptoms related to the service-
connected duodenal ulcer.  Additionally, the veteran has 
testified to the ongoing, consistent nature of these 
symptoms.  As a physician, with a specialty in ophthalmology, 
the veteran does have specialized medical knowledge, and 
therefore, he is competent to offer a medical opinion as to 
the cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's disability picture prior to May 6, 2005 most 
closely resembles the criteria for a 20 percent rating under 
DC 7305.

The competent medical evidence does not support a higher 
evaluation of 40 percent for the period prior to May 6, 2005 
under DC 7305.  While the veteran has shown ongoing weight 
loss since September 2004, lab testing did not show anemia 
until the May 6, 2005 VA examination.  Thus, the requirements 
for a 40 percent rating of anemia and weight loss were not 
present until May 6, 2005.

Upon review, the Board finds that the evidence supports an 
evaluation of 40 percent after May 6, 2005.  At the most 
recent May 6, 2005 VA examination, the veteran reported 
vomiting once or twice a month, a diagnosis of melena in 
August 2005, and epigastric discomfort.  The veteran lost 
five pounds since his last VA examination, and the lab 
testing showed mild anemia.  The Board also notes that the 
veteran has testified and the medical evidence shows ongoing 
weight loss since September 2004.  Therefore, since the 
duodenal ulcer is currently manifested by weight loss and 
anemia, the veteran's disability picture most closely 
resembles the criteria for a 40 percent rating under DC 7305.  

The Board finds that the evidence does not support a higher 
evaluation of 60 percent under DC 7305.  The veteran does not 
show symptoms of a severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Rather, the 
veteran has only had one incident of melena, and is currently 
positively responding to standard ulcer medications.  Thus, a 
higher rating under DC 7305 is not warranted.

The Board has also looked at Diagnostic Code 7306 for a 
marginal (gastrojejunal) ulcer, but finds that it is 
inapplicable because the evidence shows that it is the 
duodenum that is affected by the veteran's ulcer.


ORDER

Prior to May 6, 2005, entitlement to an initial evaluation of 
20 percent, but not more, for the service-connected duodenal 
ulcer is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

After May 6, 2005, entitlement to an increased evaluation of 
40 percent, but not more, for the service-connected duodenal 
ulcer is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


